


AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment to Employment Agreement (this “Amendment”) is effective as of
July 13, 2015, by and between John Gebhart (the “Executive”) and Acucela Inc.
(the “Company”).
RECITALS
A.    Executive and the Company are parties to that certain Employment Agreement
dated as of May 1, 2015 (the “Employment Agreement”), pursuant to which the
Company agreed to employ Executive, and Executive agreed to be employed by the
Company, as the Company’s Chief Financial Officer, subject to the terms and
conditions of the Employment Agreement.
B.    Executive and the Company wish to amend the Employment Agreement as
provided herein, in accordance with IRS Notice 2010-6, in order to comply with
the provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), including the rules and regulations promulgated thereunder, and to
make certain other clarifications.
AGREEMENT
In consideration of the mutual covenants herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.Amendment Concerning Timing of Signing Bonus. Section 4(b) is hereby amended
and restated in its entirety as follows:
(b)    Signing Bonus. Executive will receive a one-time signing bonus of Fifty
Thousand Dollar ($50,000.00), subject to applicable tax withholding and paid at
the time of Executive's first regularly scheduled paycheck in accordance with
normal Company payroll practices, without regard to any waiting period
applicable to bonuses granted to Company employees.


2.Amendment Concerning Paid time Off Benefits. Section 4(d) is hereby amended
and restated in its entirety as follows:
(d)    Benefits. Executive shall be eligible to participate in the employee
benefit plans which are available or which become available to other employees
of the Company, with the adoption or maintenance of such plans to be in the
discretion of the Company, subject in each case to the generally applicable
terms and conditions of the plan or program in question and to the determination
of any committee administering such plan or program. Employee may work virtual
up to twenty-five percent (25%) of his time providing it does not interfere with
the goals and objectives of the Company. To the extent adopted and maintained by
the Company, such benefits shall include participation in the Company's group
medical, life, disability, and retirement



--------------------------------------------------------------------------------




plans, and any supplemental plans available to senior executives of the Company
from time to time. Executive will be entitled to thirty­ two (32) days of paid
time off ("PTO") per year and is permitted to carry-forward unused PTO subject
to the PTO limitations established in the Company's 2012 Employee Handbook or
any successor policy thereto. Executive agrees that when known in advance, the
timing and duration of specific PTO must be mutually and reasonably agreed to by
the parties hereto. The Company will support
Executive's desire to ride his bike to work and will pay for the additional
nominal costs for facility use and to park and store the bike at the bike
club. The Company will also reimburse Executive for monthly office parking
expenses. The Company reserves the right to change or terminate its employee
benefit plans and programs at any time pursuant to any notice provisions in such
plans.


3.Amendments Concerning Payments Upon Termination of Employment. The following
is added as a new Section 5(f) of the Employment Agreement:
(f)    Specified Employee. Notwithstanding any other provision in this Agreement
to the contrary, if Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment that is considered
deferred compensation under Code Section 409A payable on account of a
“separation from service” (as defined for purposes of Code Section 409A and
corresponding regulations), such payment shall be made on the date which is the
earlier of the following: (i) the expiration of the six (6)‑month period
measured from the date of such “separation from service” of Executive, and (ii)
the eighteen (18)-month anniversary of the date of this Amendment (the “Delay
Period”), to the extent required under Code Section 409A. Upon the expiration of
the Delay Period, all payments delayed pursuant to this Section 5(f) (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to Executive in a lump sum, without
interest, and all remaining payments due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
4.Amendment to “Good Reason” Definition. The second sentence of Section 11(d) is
amended to read as follows:
If the Executive wishes to terminate his employment for Good Reason, he must
first give Company written notice of the circumstances constituting Good Reason
within forty‑five (45) days after the occurrence of such Good Reason event, the
Employer must have at least thirty (30) days’ opportunity to cure unless the
circumstances are not subject to being cured, and Executive must terminate his
employment no later than sixty (60) days after the expiration of the cure
period.



--------------------------------------------------------------------------------




5.Amendment Concerning Code Section 409A. The following is added as a new
Paragraph 14(k):
(k) Code Section 409A Compliance. The intent of the parties is that payments and
benefits under this Agreement comply with Code Section 409A and the regulations
and guidance promulgated thereunder and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. To
the extent that any payment or benefit described in this Agreement constitutes
“non-qualified deferred compensation” under Code Section 409A (or is intended to
qualify for an exemption under Code Section 409A) and such payment or benefit is
payable upon Executive’s termination of employment or termination of this
Agreement, then the phrase “termination of employment,” “termination of this
Agreement” and other similar phrases in this Agreement will be deemed to mean a
“separation from service,” as defined in accordance with Code Section 409A and
corresponding Treasury regulations. Additionally, to the extent that any
reimbursements under this Agreement are subject to the provisions of
Section 409A of the Code, any such reimbursements payable to Executive will be
paid to Executive no later than December 31 of the year following the year in
which the expense was incurred, the amount of the expenses reimbursed in one
year will not affect the amount eligible for reimbursement in any subsequent
year, and Executive’s right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit. The Company makes no
representation or warranty and will have no liability to Executive or any other
person with respect to whether any provision of this Agreement fails to comply
with Code Section 409A or fails to satisfy an intended exemption from Code
Section 409A. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on Executive by Code
Section 409A.
6.Amendment Concerning Code Section 280G. The following is added as a new
Paragraph 14(l):
(l)    Code Section 280G. Notwithstanding any provision of this Agreement or any
other plan, arrangement or agreement to the contrary, if any amount or benefit
to be paid or provided by the Company or its affiliates to the Executive or the
Executive’s benefit pursuant to this Agreement or otherwise (“Covered Payments”)
would be an “excess parachute payment,” within the meaning of Section 280G of
the Code, but for this Section 11(l), then the Covered Payments shall be reduced
to the minimum extent necessary (but in no event less than zero) so that no
portion of any Covered Payments, as so reduced, constitutes an excess parachute
payment, but only if and to the extent that such reduction will also result in,
after taking into account all state, local and federal taxes



--------------------------------------------------------------------------------




applicable to the Executive (computed at the highest applicable marginal rate),
including any taxes payable pursuant to Section 4999 of the Code (and any
similar tax that may hereafter be imposed under any successor provision or by
any taxing authority), greater after-tax proceeds to the Executive than the
after-tax proceeds to the Executive computed without regard to any such
reduction. The determination of whether any reduction in such Covered Payments
is required pursuant to this Section 11(l) shall be made by a firm of
independent certified public accountants or a law firm selected by the Company.
In the event that any Covered Payment is required to be reduced pursuant to this
Section 11(l), the Executive shall be entitled to designate the payments and/or
benefits to be so reduced in order to give effect to this Section 11(l). The
Company shall provide the Executive with all information reasonably requested by
the Executive to permit the Executive to make such designation. In the event
that the Executive fails to make such designation within ten (10) business days
of the date on which he is notified of the determination that a reduction in
Covered Payments is required under this Section 11(l), the Company may effect
such reduction in any manner it deems appropriate.
7.References. All references to “this Agreement” in the Employment Agreement, or
otherwise to the Employment Agreement in any of the exhibits or attachments
thereto, shall mean the Employment Agreement as amended by this Amendment.
References in the Employment Agreement to provisions “herein” or attachments
“hereto” shall include the provisions of this Amendment.
8.Entire Agreement. This Amendment, together with the Employment Agreement,
constitutes the entire agreement between Executive and the Company and
supersedes any prior understandings, agreements, or representations by or
between Executive and the Company, written or oral, to the extent they relate in
any way to the subject matter hereof.
9.No Other Amendments. Except as specifically amended hereby, the terms of the
Employment Agreement remain and continue in full force and effect and are hereby
confirmed in all respects.
10.Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
(Signature page follows)



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
COMPANY:    ACUCELA INC.


By: /s/ Ryo Kubota    
(Signature)
Ryo Kubota    
(Print name)
Its: CEO    


EXECUTIVE:
/s/ John Gebhart    
John Gebhart



